


Exhibit 10.30






EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is entered into and effective as of
September 14, 2015 (“Effective Date”), between IEC Electronics Corp. (“Company”)
and Michael T. Williams (“Executive”).
WHEREAS, the Company and the Executive wish for the Company to continue its
employ of the Executive upon the terms and conditions as set forth in this
Agreement, which the parties agree supersedes the Employment Agreement between
the parties dated February 11, 2014;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which the parties acknowledge mutually, the parties agree as
follows:


1.    Employment and Duties.


1.1    Employment by the Company. The Company agrees to employ the Executive to
render exclusive and full-time services in the capacity of Chief Financial
Officer (“CFO”) of the Company, subject to the control and direction of the
Company’s Chief Executive Officer (“CEO”). Executive’s employment is at-will,
subject to the termination provisions set forth in Section 5 below.


1.2    Duties/Authority. The Executive shall be responsible for conducting the
Company’s business and fiscal affairs and for the general supervision of and
control over the Company’s financial assets, business interests, and agents, in
each case subject to the CEO’s control and direction. The Executive’s duties
shall be consistent with the duties, responsibilities, and authority generally
incident to the position of CFO and shall include such other reasonably related
duties as may be assigned to him from time to time by the CEO. In performing his
duties, Executive agrees to abide by all bylaws, policies, practices,
procedures, and rules of the Company.


1.3    Corporate Opportunities. The Executive agrees that he shall not take
personal advantage of any business opportunities that arise during employment
that may benefit the Company. The Executive must promptly report to the CEO, for
the Company’s consideration, all material facts regarding such opportunities.
2.    Consideration for Agreement. The Company will pay to the Executive the
gross sum of $15,000, less applicable deductions and withholdings, on the first
payroll period after the Effective Date of this Agreement, as consideration for
the Executive’s acceptance of this Agreement, along with other mutual
consideration set forth and described herein.
3.    Compensation.


3.1    Salary. As consideration for services rendered, the Company shall pay the
Executive an annual salary of $205,000 (“Base Salary”), payable in equal
installments at such intervals as are the usual custom of the Company, but not
less frequently than monthly. The Executive’s Base Salary will be reviewed
periodically for increases by the CEO. Unless offset pursuant to Section 3.8,
Executive’s Base Salary shall not be decreased.




--------------------------------------------------------------------------------






3.2    Annual Bonus. Pursuant to the terms of the Company’s Management Incentive
Plan or any successor arrangement thereto (“MIP”), the Executive shall be
eligible to receive a performance bonus for each fiscal year of the Company,
which shall be subject to the Executive’s continued employment with the Company
and the accomplishment of the specific performance goals established by the
Compensation Committee for such fiscal year (“Annual Bonus”), with a target
value of at least 45% of the Executive’s Base Salary for such fiscal year. The
Compensation Committee, in its sole discretion, but in consultation with the
CEO, shall establish the following for the MIP for each fiscal year: (a) the
applicable performance criteria and goals (“Targets”); (b) the relative
weightings, if any, of the Targets; and (c) the percentage of the target Annual
Bonus that the Executive will be able to earn upon achievement of certain
percentages of the Targets, including the percentages of performance in excess
of 100% of Target in which event a higher Annual Bonus will be earned, and which
may include minimum percentages below which no Annual Bonus will be earned. The
calculation of the Annual Bonus shall be determined by the Compensation
Committee, in its reasonable discretion following the completion of the
Company’s audit for such fiscal year, and the Annual Bonus for a given fiscal
year shall be paid within 15 days of the receipt by the Company of the audited
financial statements for such fiscal year, but no later than the 15th day of the
third month following the end of such fiscal year. If this Agreement terminates
other than at the end of a fiscal year and if the Executive is entitled to a pro
rata Annual Bonus for such partial fiscal year pursuant to Section 5 hereof,
such pro rata Annual Bonus shall be equal to the Annual Bonus that the Executive
would have received under the MIP, based on the Target for such fiscal year,
multiplied by a fraction, the numerator of which shall be the number of days
during such fiscal year he was so employed and the denominator of which shall be
the number of days in such fiscal year (“Pro Rata Annual Bonus”). The Executive
also may be entitled to the Annual Bonus for the fiscal year prior to the fiscal
year in which the Executive is terminated, to the extent not yet paid
(“Preceding Bonus”). The Executive shall be entitled to receive the Preceding
Bonus and/or the Pro Rata Bonus, as applicable, at the time the Annual Bonus is
payable pursuant to the terms of the MIP. The Annual Bonus shall, in all
respects, be subject to the terms of the MIP.


3.3    LTIP Incentive. The Executive will be eligible to participate in the
long-term incentive award program of the Company on such terms as are
established by the Compensation Committee from time to time (any such awards,
“LTIP Awards”).
    
3.4    Participation in Employee Benefit Plans. The Executive shall be
permitted, if and to the extent eligible, to participate in any employee welfare
and health benefit plans (including, but not limited to, life insurance, health
and medical, dental, and disability insurance plans) and other employee benefit
plans (including, but not limited to, qualified pension plans) that are
available generally to other senior executives of the Company. The Executive
shall be required to comply with any conditions required for coverage by such
plans and shall comply with and be entitled to benefits only in accordance with
the terms and conditions of such plans as they may be amended from time to time.


3.5    Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses (including travel expenses) actually incurred or paid by the
Executive during his employment in the performance of the Executive’s services
under this Agreement. Such reimbursement shall be paid upon presentation of
supporting expense statements, receipts or such other supporting information as
the Company may require, and in accordance with the Company’s reimbursement
policies generally applicable to other senior executives.


3.6    Vacation. The Executive shall be entitled to four (4) weeks of vacation
per calendar year.






--------------------------------------------------------------------------------




3.7    Clawback. In the event the Company is required to prepare an accounting
restatement of its financial statements due to the Company’s material
noncompliance with any financial reporting requirements under the Securities Act
of 1933, as amended on the Securities Exchange Act of 1934 as amended, and the
accounting restatement results from the Executive’s willful or grossly negligent
conduct or from Executive’s financial dishonesty, the Executive shall reimburse
or forfeit (as the case may be) any compensation received or due Executive
pursuant to Sections 3.2 and 3.3 during the three (3) year period preceding the
date on which the Company is required to prepare an accounting restatement. The
amount to be recovered shall be the excess of the compensation paid to the
Executive pursuant to Sections 3.2 and 3.3 based on the erroneous dates over the
amount of compensation pursuant to Section 3.2 and 3.3 that would have been paid
to the Executive had it been based on the restated results, as determined by the
Company’s Board of Directors (“Board”). For purposes of this Section 3.7,
“financial dishonesty” shall mean a material misstatement or material omission
in the Company’s disclosure documents including but not limited to documents
filed or furnished pursuant to the Securities Exchange Act of 1934 as amended,
press releases or the Company’s disclosure documents filed under the Securities
Act of 1933, as amended.
The Board will determine, in its sole discretion, the method for recouping
compensation paid pursuant to Sections 3.2 and 3.3 hereunder which may include,
without limitation:
(a)     requiring reimbursement of cash incentive compensation previously paid;
(b)     seeking recovery of any gain realized on the vesting, exercise,
settlement, sale, transfer or other disposition of any equity-based awards;
(c)     offsetting the recouped amount from any compensation otherwise owed by
the Company to the Executive;
(d)     cancelling outstanding vested or unvested equity awards; and/or
(e)     taking any other remedial and recovery action permitted by law, as
determined by the Board.


4.    Termination or Removal from Duties.
4.1    Termination Upon Death. This Agreement shall terminate automatically upon
the Executive’s death.
4.2    Removal from Position Upon Disability. If during the Executive’s
employment, as a result of a physical or mental incapacity or infirmity, the
Executive is unable to perform the essential functions of his job with or
without reasonable accommodation for a period of six (6) continuous months, the
Executive shall be deemed disabled (“Disability”) and the Company, by written
notice to the Executive, shall have the right to remove him from his position.
The Executive’s status as an inactive employee of the Company shall continue
after such removal for the period of time that his Disability continues.
However, the Company shall have no obligation to reinstate or otherwise continue
the Executive’s employment if he should recover from his Disability and any such
termination shall not constitute a termination without Cause or without Good
Reason (as herein defined). The existence of a Disability shall be determined by
a reputable, licensed physician selected by the Company in good faith, whose
determination shall be final and binding on the parties.
4.3    Termination for Cause. The Company may at any time, by written notice to
the Executive, terminate the Executive’s employment hereunder for Cause. For
purposes hereof, the term “Cause” shall mean: (A) Executive’s conviction of or
pleading guilty or no contest to a felony; (B) failure




--------------------------------------------------------------------------------




or refusal of the Executive in any material respect (i) to perform the duties of
his employment or to follow the lawful and proper directives of the Board,
provided such duties or directives are consistent with this Agreement and such
duties or directives have been given to the Executive in writing, or (ii) to
comply with the reasonable and substantial written policies, practices,
standards or regulations of the Company (so long as same are not inconsistent
with this Agreement) as may be established from time to time, if such failure or
refusal under either clause (i) or clause (ii) continues uncured for a period of
thirty (30) days after written notice thereof, specifying the nature of such
failure or refusal and requesting that it be cured, is given by the Company to
the Executive; (C) any willful or intentional act of the Executive committed for
the purpose, or having the reasonably foreseeable effect, of injuring the
Company, its business or reputation, or of improperly or unlawfully converting
for the Executive’s own personal benefit any property of the Company, if such
act or conduct is not cured or capable of cure within a period of thirty (30)
days after written notice thereof, specifying the nature of such failure or
refusal and requesting that it be cured, is given by the Company to the
Executive; or (D) any violation or breach of the provisions of Section 7 of this
Agreement.
4.4    Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time.
4.5    Termination for Good Reason. With thirty (30) days’ prior written notice
to the Company, Executive may terminate his employment and this Agreement. For
purposes of this Agreement, “Good Reason” means: (A) the Company’s relocation of
the Executive’s work location by more than 50 miles without the Executive’s
prior consent; (B) a material change to or diminution of the Executive’s job
duties; and (C) a material breach of this Agreement by the Company that is not
cured within thirty (30) days’ written notice of the same to the Company. The
written notice of termination for Good Reason must specify in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, if applicable.
Any resignation pursuant to the terms of this Section shall not constitute a
breach of this Agreement by either party.


5.    Rights and Obligations of the Company and the Executive Upon Termination,
or Removal. Upon the termination of his employment for whatever reason,
Executive shall be entitled to all salary and other benefits earned and accrued
through his termination date, including any Preceding Bonus that is accrued but
remains unpaid. In addition, and notwithstanding the other provisions of this
Agreement, but subject to Section 9.9 and to the extent permissible by Section
409A, upon the occurrence of an event described in Section 4, the parties shall
have the following rights and obligations:
 
5.1 Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability, the Company shall pay the Executive (or
his estate in the event of his death), a Pro Rata Annual Bonus, which, subject
to Section 9.9, shall be paid within 60 days following the date of death or
Disability. In the event of Executive’s Disability, his eligibility for
continued enrollment in the Company’s health insurance plan shall be determined
in accordance with the terms of the Company’s long-term disability policy then
in effect.


5.2    Termination without Cause or for Good Reason absent a Change in Control.
If the Executive’s employment is terminated by the Company without Cause or by
the Executive with Good Reason, and without a Change in Control having occurred
within the preceding two years, the Company shall pay (unless otherwise noted,
in the normal course) to the Executive or provide the following amounts or
benefits:




--------------------------------------------------------------------------------




(i)    twelve month’s Base Salary (as in effect as of the date of such
termination or resignation), payable in accordance with the Company’s payroll
practice;


(ii)     a Pro Rata Annual Bonus; and
(iii)     continued coverage in under the Company’s health insurance plan for a
six month period following his termination date with the Company paying its
share of the cost of the premiums for such period. If continued coverage under
the Company’s plan would create a plan discrimination issue or is otherwise not
permitted, Company will pay to the Executive the cost for the Executive to
obtain comparable health insurance coverage for the applicable period less the
amount of the employee share that the Executive would otherwise have had to pay
under the Company’s health insurance plan (in effect at the time of termination)
for such applicable period, which amount will be paid in a lump sum if
permissible under Section 409A.
5.3    Termination without Cause or for Good Reason within 2 years of a Change
in Control. If the Executive’s employment is terminated by the Company without
Cause or by the Executive with Good Reason and within 2 years of a Change in
Control, the Company shall pay (unless otherwise noted, in the normal course) to
the Executive or provide the following amounts or benefits:
(i)    one year’s Base Salary (as in effect as of the date of such termination
or resignation), payable in accordance with the Company’s payroll practice;


(ii)     a Pro Rata Annual Bonus;
(iii)     Executive shall be entitled to accelerate vesting of any outstanding
LTIP Awards held by the Executive as of the date of his termination, with any
options (if applicable) to be exercised before the earlier of the option
expiration date and one year following the employment termination date; and
(v)     continued coverage in under the Company’s health insurance plan for a
twelve (12) month period following his termination date with the Company paying
its share of the cost of the premiums for such period. If continued coverage
under the Company’s plan would create a plan discrimination issue or is
otherwise not permitted, Company will pay to the Executive the cost for the
Executive to obtain comparable health insurance coverage for the applicable
period less the amount of the employee share that the Executive would otherwise
have had to pay under the Company’s health insurance plan (in effect at the time
of termination) for such applicable period, which amount will be paid in a lump
sum if permissible under Section 409A.
All payments to be provided to the Executive under this Section 5 shall be
subject to the Executive’s compliance with the restrictions in Section 7 and
execution, within sixty (60) days of the Executive’s termination, of a general
release and waiver of claims against the Company, its officers, directors,
employees and agents, in a form acceptable to the Company, from any and all
liability arising from the Executive’s employment relationship with the Company
(which release will include an agreement between both parties not to disparage
the other) that is not revoked.
6.    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean (a) the date of the acquisition by any person (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), excluding IEC or any of its subsidiaries, of beneficial
ownership within the meaning of Rule 13d-3 under the Exchange Act) of 25% or
more of the combined voting power of IEC’s then outstanding voting securities
(“Voting Securities”);




--------------------------------------------------------------------------------




or (b) the date the individuals who constitute the board as of the effective
date of this Agreement (“Incumbent Board”) cease for any reason to constitute at
least one-half of the members of the board, provided that any person becoming a
director subsequent to the Effective Date of this Agreement whose election, or
nomination for election by IEC’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than any individual whose nomination for election to the board was not endorsed
by IEC’s management prior to, or at the time of such individual’s initial
nomination for election) shall be, for the purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or (c)
the date of consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of IEC’s
assets or the issuance of shares of stock of IEC in connection with the
acquisition of the stock or assets of another entity; provided, however, that a
Change in Control shall not occur under this clause (c) if consummation of the
transaction would result in at least 51% of the total voting power represented
by the Voting Securities of IEC (or, if not IEC, the entity that succeeds to all
or substantially all of IEC’s business) outstanding immediately after such
transaction being beneficially owned (within the meaning of Rule 13d-3
promulgated pursuant to the Exchange Act) by at least 51% of the holders of
outstanding Voting Securities of IEC immediately prior to the transaction, with
the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or (d) the date
IEC files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report of item therein) that a
change in control of IEC has or may have occurred, or will or may occur in the
future, pursuant to any then existing contract or transaction.


7.    Confidentiality and Covenant against Competition.


7.1    Non-Disclosure. The Executive shall forever hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be public knowledge (other than as a result of a breach of this
Section 7.1 by the Executive). The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
7.2    Non-Competition. The Executive will not, during the period of the
Executive’s employment with the Company, and for a period of one year
thereafter, directly or indirectly, (a) engage in or contribute Employee’s
knowledge and abilities to or (b) be financially interested in, any entity
materially engaged in any portion of the business of the Company. For purposes
of this section, the Executive may not engage in, contribute to, or be
financially interested in a competing business as a principal, partner,
director, officer, stockholder (except as permitted below), agent, employee,
consultant or otherwise. Nothing contained herein shall prevent the Executive
from owning beneficially or of record not more than five percent (5%) of the
outstanding equity securities of any entity whose equity securities are
registered under the Securities Act of 1933, as amended, or are listed for
trading on any recognizable United States or foreign stock exchange or market.
7.3    Non-Solicitation of Employees. The Executive will not, during the period
of the Executive’s employment with the Company, and for a period of two years
after the termination of the Executive’s employment with the Company for any
reason, directly or indirectly, recruit, solicit or otherwise induce or attempt
to induce any employee of the Company to leave the employment of the Company,
nor hire any such employee at any enterprise with which the Executive is then
affiliated.




--------------------------------------------------------------------------------




7.4    Non-Solicitation of Customers. The Executive will not, during the period
of the Executive’s employment with the Company, and for a period of one year
after the termination of the Executive’s employment with the Company for any
reason, directly or indirectly, recruit, solicit or otherwise induce or attempt
to induce any business of the type performed by the Company from any current or
prospective customer, or to persuade any of the Company’s customers to cease
doing business or reduce the amount of business that such customer has
customarily done with the Company.
7.4    Enforceability of Provisions. If any restriction set forth in this
Section 7 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable, it being understood and agreed that by the
execution of this Agreement, the parties hereto regard the restrictions herein
as reasonable and compatible with their respective rights.
7.5    Remedy for Breach. The Executive hereby acknowledges that the provisions
of this Section 7 are reasonable and necessary for the protection of the Company
and its respective subsidiaries and affiliates. In addition, the Executive
further acknowledges that the Company and its respective subsidiaries and
affiliates will be irrevocably damaged if such covenants are not specifically
enforced. Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, the Company will be entitled to
seek and obtain injunctive relief (without the requirement of any bond) from a
court of competent jurisdiction for the purposes of restraining the Executive
from an actual or threatened breach of such covenants. In addition, and without
limiting the Company’s other remedies, in the event of any breach by the
Executive of such covenants, the Company will have no obligation to pay any of
the amounts that remain payable by the Company in Section 5 of this Agreement.


8.    Executive’s Representations.    The Executive represents that he is not
precluded from performing this employment by reason of a pre-existing
contractual restriction or physical or mental disability. Upon any breach or
inaccuracy of the foregoing, the terms and benefits of this Agreement shall be
null and void. The Executive shall indemnify and hold harmless the Company from
and against any and all claims, liabilities, damages and reasonable costs of
defense and investigation arising out of any breach or inaccuracy in any of the
foregoing representations.


9.    Other Provisions.


9.1    Withholdings. The Company may withhold from any amounts or benefits
payable under this Agreement such Federal, state or local taxes required to be
withheld pursuant to any applicable law or regulation and may take such other
deductions only as permitted or required pursuant to law, rule or regulation.


9.2    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied, or
sent by certified, registered or express mail, postage prepaid, to the parties
at the following addresses or at such other addresses as shall be specified by
the parties by like notice, and shall be deemed given when so delivered
personally, telecopied or if mailed, two days after the date of mailing, as
follows:
            
(a)    if to the Company, to it at:
        
IEC Electronics Corp.
105 Norton Street
Newark, New York 14513




--------------------------------------------------------------------------------




Attention: Chief Financial Officer


(b)
if to the Executive, to him at:



Michael T. Williams
54 Barchan Dune Rise
Victor, NY 14564
(or such other current address as is listed in the Company’s records)
9.3    Entire Agreement. This Agreement, together with the MIP, contains the
entire understanding of the Company and the Executive with respect to the
subject matter hereof.
9.4    Waivers and Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.
9.5    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with and subject to, the laws of the State
of New York applicable to agreements made and to be performed entirely within
such state. The courts of New York and the United States District Courts serving
the County of Monroe, New York shall have jurisdiction over the parties with
respect to any dispute or controversy between them arising under or in
connection with this Agreement.
9.6    Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors. This Agreement is personal to the
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
9.7    Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
9.8    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


9.9    Section 409A. The compensation and benefits under this Agreement are
intended to comply with or be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated and other official guidance issued




--------------------------------------------------------------------------------




thereunder (collectively, “Section 409A”), and this Agreement will be
interpreted in a manner consistent with that intent. For purposes of Sections 4,
5 and 6 of this Agreement, “removal,” “termination of the Executive’s
employment” and words of similar import mean, to the extent necessary to comply
with Section 409A, the date that the Executive first incurs a “separation from
service” within the meaning of Section 409A. Each payment under this Agreement
shall be designated as a “separate payment” for purposes of Section 409A. To the
extent any reimbursement provided under this Agreement is includable in the
Executive’s income, such reimbursements shall be paid to the Executive not later
than December 31st of the year following the year in which the Executive incurs
the expense and the amount of reimbursable expenses provided in one year shall
not increase or decrease the amount of reimbursable expenses to be provided in a
subsequent year. To the extent that any payment or acceleration of payment under
this Agreement would be considered an impermissible acceleration of payment that
would result in a violation of Section 409A, the Company shall delay making such
period until the earliest date on which such payment may be made without
violating Section 409A. Notwithstanding anything in this Agreement to the
contrary, if at the time of the Executive’s separation from service with the
Company, the Executive is a “specified employee” for purposes of Section 409A,
and any payment payable under this Agreement as a result of such separation from
service is required to be delayed by six months pursuant to Section 409A, then
the Company will make such payment on the date that is six months following the
Executive’s separation from service with the Company. The amount of such payment
will equal the sum of the payments that would have been paid to the Executive
during the six-month period immediately following the Executive’s separation
from service had the payment commenced as of such date.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
September 14, 2015.




 
IEC ELECTRONICS CORP.
 
 
 
 
By:
/s/ Jeffrey T. Schlarbaum
 
 
Jeffrey T. Schlarbaum
 
 
President & Chief Executive Officer
 
 
 
 
 
 
 
MICHAEL T. WILLIAMS
 
 
 
 
By:
/s/ Michael T. Williams
 
 
Michael T. Williams
 
 
 





